FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. POSTS RECORD EARNINGS FOR 2010 BLACKSBURG, VA, FEBRUARY 10, 2011:National Bankshares, Inc. (NASDAQ Capital Market:NKSH) today announced that it had record net income of nearly $15.57 million for the twelve months ended December 31, 2010, an 8.7% increase over the nearly $14.32 million earned in 2009.Basic net income per share grew from $2.07 for 2009 to $2.25 in 2010.The return on average assets for 2010 was 1.57% and the return on average equity was 12.07%.This compares to 1.47% and 12.23%, respectively, for 2009.National Bankshares, Inc. is the parent company of the National Bank of Blacksburg, which does business as National Bank from 25 offices throughout Southwest Virginia.It also has a non-bank financial services subsidiary, National Bankshares Financial Services, Inc., which does business in the same market as National Bankshares Insurance Services and National Bankshares Investment Services. National Bankshares, Inc. ended 2010 with total assets of $1.02 billion, up by 4.06 % over the nearly $982.37 million in total assets reported at December 31, 2009.The Company experienced a modest 2.44% decline in net loans, from $583.02 million at December 31, 2009 to $568.78 million at the end of 2010. For the three months ended December 31, 2010, National Bankshares, Inc. had net income of nearly $3.81 million, up slightly from the $3.80 million for the same three month period of 2009.Net interest income increased from $9.32 million for the fourth quarter of 2009 to $9.66 million for the last three months of 2010.An increase in the provision for loan losses, from $681 thousand in 2009 to $1.20 million in the three months ended December 31, 2010, resulted in net interest income after provision for loan losses of $8.46 million for the final quarter of 2010.This compares with nearly $8.64 million in the same period of 2009.The decline in this category was offset by a drop in total noninterest expense, from $6.15 million for the final three months of 2009 to $5.82 million for the three months ended December 31, 2010. Commenting on the Company’s financial results for 2010, National Bankshares Chairman, President & CEO James G. Rakes said, “Despite challenges in the national and local economies, we were able to maintain strong core earnings in 2010. Our subsidiary bank kept its traditional and conservative focus again this year.Net income for 2010 was largely the result of higher net interest income and lower noninterest expense.Interest rates remained low and stable throughout the year, and we saw a drop in total interest income.However, total interest expense declined at a faster rate than interest income, resulting in a 9.58% increase in net interest income, from $34.66 million for the twelve months ended December 31, 2009 to over $37.98 million for 2010.As a result of a higher provision for loan losses, the ratio of the allowance for loan losses to total loans grew from 1.17% at December 31, 2009 to 1.33% at December 31, 2010.We increased the provision for loan losses in 2010 because some of our loan customers are still dealing with the effects of the prolonged economic downturn.We therefore experienced an increase in total nonperforming loans, from $6.75 million at the end of 2009 to $8.42 million at December 31, 2010.The ratio of nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned, increased from 1.50% at year-end 2009 to 1.75% at the end of December 2010.The ratio is high when compared with historical levels here at National Bankshares, but it remains reasonable when compared with peers.It seems as if our market area did not feel the full effects of the national recession as early as some other parts of the country, but now it is not recovering as quickly as certain other regions.” Mr. Rakes continued, “In May, we will be celebrating the 120th anniversary of the founding of National Bank.Milestones like this give us an opportunity to reflect on our history and to put current challenges into a larger perspective.We are proud of our heritage as traditional bankers, and we look forward to serving our communities for many years to come.” National Bankshares, Inc. is a financial holding company headquartered in Blacksburg, Virginia.Its stock is traded on the NASDAQ Capital Market under the symbol “NKSH”.Additional information is available on the Company’s web site at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. National Bankshares, Inc.and Subsidiaries Consolidated Balance Sheet (Unaudited) ($ in thousands, except for per share data) December 31, 2010 December 31, 2009 Assets Cash and due from banks $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Real estate construction loans Real estate mortgage loans Commercial and industrial loans Consumer loans Total loans Less: unearned income and deferred fees ) ) Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Other assets Total assets $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares;issued and outstanding 6,933,474 shares at December 31, 2010,December 31, 2009 Retained earnings Accumulated other comprehensive income (loss), net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Twelve Months Ended December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ Interest on federal funds Interest on interest-bearing deposits 43 17 90 Interest on securities– taxable Interest on securities– nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on borrowed funds 1 3 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 80 Credit card fees Trust income Bank-owned life insurance Other income Realized securities gains (losses), net ) ) ) 44 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDICassessment Credit card processing Intangibles and goodwill amortization Net costs of other real estate owned 34 Franchise taxes Other operating expenses Total noninterest expense Income before income tax expense Income tax expense Net income $ Basic net income per share $ Fully diluted net income per share $ Weighted average outstanding number of common shares Basic Diluted Dividends declared per share $ Dividend payout ratio Book value per share $ $ Key Ratios and Other Data (Unaudited) Three Months Ended Twelve Months Ended Average Balances December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 Cash and due from banks $ Interest-bearing deposits Securities available for sale Securities held to maturity Mortgage loans held for sale Gross loans Loans, net Intangible assets Total assets Total deposits Other borrowings 44 49 Stockholders' equity Interest-earning assets Interest-bearing liabilities Financial ratios Return on average assets % Return on average equity % Net interest margin % Net interest income– fully taxable equivalent $ Efficiency ratio % Average equity to average assets % Allowance for loan losses Beginning balance $ Provision for losses Charge-offs ) Recoveries 21 17 81 Ending balance $ Asset Quality Data (Unaudited) Nonperforming assets December 31, 2010 December 31, 2009 Nonaccrual loans $ $ Restructured loans Total nonperforming loans Other real estate owned Total nonperforming assets $ $ Loans 90 days or more past due $ $ Asset quality ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned % % Allowance for loan losses to total loans % % Allowance for loan losses to nonperforming loans % % Loans past due 90 days or more to loans net of unearned income and deferred fees % %
